DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1, 2, 5-9, and 12-18 are presented for examination. Claims 3, 4, 10, and 11 are canceled.

Drawings
3.	The correction drawings received on 02/25/2021 are acceptable for examination purposes. Therefore, the objection is withdrawn.

Response to Arguments
4.	Applicant’s argument filed on 02/25/2021 with respect claims 1, 2, 5-9, and 12-18 have been fully considered but they are not persuasive.
The applicant contends that the receiver of Baek (U.S. PN: 2014/0334570) should perform all process in the following order: time deinterelaving process, cell deinterleaving process and de-mapping process. Such order is irrelevant to memory configuration of the receiver.” See applicant’s remark on page 12.
Examiner respectfully disagrees and asserts the receiver of Baek (U.S. PN: 2014/0334570) in relevant to memory configuration. See Figs. 15 & 33 below.

    PNG
    media_image1.png
    568
    827
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    790
    media_image2.png
    Greyscale


Examiner respectfully disagrees and asserts the receiver of Baek (U.S. PN: 2014/0334570) in paragraphs [0179] &[0261] teaches such feature. For example, the cell-to-bit mux block 11040 can perform a reverse process of the process performed by the bit-to-cell demux block 5030 illustrated in FIG. 5. That is, the cell-to-bit mux block 11040 can restore bit data mapped by the bit-to-cell demux block 5030 to the original bit streams. See paragraph [0179]. Specifically, the time deinterleaver according to an embodiment of the present invention can receive FEC blocks on which diagonal-type TI has been performed from a transmitter and diagonally write the FEC blocks into a TDI (time deinterleaver) memory (diagonal-wise writing). See paragraph [0261].
Further, the applicant contends that Baek (U.S. PN: 2014/0334570) fail to teach or suggest the limitations of "cell deinterleaving the demapped data in an Forward Error Correction (FEC) memory that is a memory for FEC decoding the cell deinterleaved data, wherein the cell deinterleaving includes random writing the demapped data into the FEC memory, wherein the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block of the demapped data."  As recited in claim 1 and similar features in independent claims 8, 15, and 17.
Examiner notes that the applicant’s arguments regarding to the above limitation with respect to claims 1, 8, 15, and 17 have been considered but are moot in view of the new 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 2, 5-9, and 12-18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Baek (U.S. PN: 2014/0334570) in view of Baek et al. (U.S. PN: 2015/0358034) "herein after as BaekII."


As per claim 1:
Baek substantially teaches or discloses a broadcast signal reception method comprising: receiving a broadcast signal (see paragraph [0361], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can receive broadcast signals , and Fig. 31 step S31000); demodulating the received broadcast signal (see paragraph [0361], herein demodulate received broadcast signals using an OFDM scheme, and Fig. 31 step S31100); parsing at least one signal frame from the demodulated broadcast signal (see paragraph [0362], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can parse at least one signal frame from the demodulated broadcast signals, and Fig. 31 step S31200); convolutionally deinterleaving data in the at least one parsed signal frame (see paragraph [0363], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can time-deinterleave the DP data included in the parsed signal frame by skipping cells having zero values of the DP data, and Fig. 31, step S31300); block deinterleaving the convolutionally deinterleaved data (see paragraph [0166], herein the block deinterleaver 10000 can deinterleave data input through data paths of the m Rx antennas and processed by the synchronization, and Fi.10  block deinterleaver 10000); demapping the block deinterleaved data (see paragraph [0364], heein the apparatus for receiving broadcast signals according to an embodiment of the present invention can demap the time-deinterleaved DP data, and Fig. 31, step S31400); cell deinterleaving the demapped data in an Forward Error Correction (FEC) memory that is a memory for FEC decoding the cell deinterleaved data, wherein the cell deinterleaving includes random writing the demapped data into the FEC memory (see paragraph [0179], herein the cell-to-bit mux block 11040 can perform a reverse process of the process performed by the bit-to-cell demux block 5030 illustrated in FIG. 5. That is, the cell-to-bit mux block 11040 can restore bit data mapped by the bit-to-cell demux block 5030 to the original bit streams, see paragraph [0261], herein specifically, the time deinterleaver according to an embodiment of the present invention can receive FEC blocks on which diagonal-type TI has been performed from a transmitter and diagonally write the FEC blocks into a TDI (time deinterleaver) memory (diagonal-wise writing), and paragraph [0284], herein the broadcast signal transmitter according to the present invention determines a single diagonal-type TI method and equally applies the determined diagonal-type TI method to all TI blocks according to an embodiment of the present invention. In addition, the broadcast signal transmitter according to an embodiment of the present invention can sequentially deinterleave a plurality of TI blocks using a single memory); and FEC decoding the cell deinterleaved data (see paragraph [0365], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can decode the demapped DP data, and Fig. 31, step S31500).
Baek does not explicitly teach wherein the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block of the demapped data.
However, BeakII in analogous art teaches wherein the random writing is performed based on a permutation sequence (see paragraph [0022], herein the cell deinterleaving further includes: writing the cells in the FEC block into a memory randomly by using a permutation sequence, and reading the cells from the memory linearly) and the permutation sequence varies for every FEC block of the demapped data (see paragraph [0023], herein the permutation sequence is different for each FEC block in the plural PLPs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Beak with the teachings of BeakII by including the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block of the demapped data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the cell deinterleaving the demapped data in an Forward Error Correction (FEC) 

As per claim 2:
Baek teaches that wherein the demapping step demaps the block deinterleaved data into a bit group (see paragraph [0178], herein the constellation demapper block 11030 can demap a symbol domain input signal to bit domain data, paragraph [0167], herein The cell demapper 10100 can extract cells corresponding to common data, cells corresponding to data pipes and cells corresponding to PLS data from received signal frames. The cell demapper 10100 can merge data distributed and transmitted and output the same as a stream as necessary. When two consecutive pieces of cell input data are processed as a pair and mapped in the apparatus for transmitting broadcast signals, paragraph [0212]; bit group are cells, and Fig. 10, component 10100).

As per claim 5:
 Baek teaches that the FEC memory includes two decoding memories (see paragraph [0238], two memory banks), and the random writing step includes random writing in a first decoding memory based on a first permutation and random writing in a second decoding memory based on a second permutation (see paragraph [0177], The cell deinterleaver block 11020 can perform a reverse process of the process performed by the cell interleaver block, and Fig. 5, and Fig. 11, component 11020).

As per claim 6:
Baek II teaches that wherein the first permutation is a random sequence generated by an address generator (see paragraph [0566], herein when data is stored in the FEC decoding memory, the data may be stored in consideration of cell deinterleaving using address values generated by an address generator), and the second permutation is generated by adding a shift value to the first permutation (see paragraph [0015], herein the permutation sequence is generated by adding a shifting value to the basic permutation sequence, and by applying modulo operation with a number of cells in the FEC block).

As per claim 7:
 Baek teaches that  wherein the random writing step includes random writing in the decoding memory on a basis of the bit group (see paragraph [0178], herein  the constellation demapper block 11030 demaps a symbol to bit domain data, paragraph [0015], herein  the permutation sequence is generated by adding a shifting value to the basic permutation sequence, and by applying modulo operation with a number of cells in the FEC block).

As per claim 8:
Baek substantially teaches or discloses a broadcast signal reception apparatus comprising: a receiver configure to receive a broadcast signal (see paragraph [0144], herein the synchronization & demodulation module 8000 can receive input signals through m Rx antennas, perform signal detection and synchronization with respect to a system corresponding to the apparatus for receiving broadcast signals, and Fig. 8 component 800); a demodulator configured to demodulate the received broadcast signal (see paragraph [0151], herein the synchronization & demodulation module according to an embodiment of the present invention corresponds to a synchronization & demodulation module of an apparatus for receiving broadcast signals using m Rx antennas and can include m processing blocks for demodulating signals respectively input through m paths); a parser configured to parse at least one signal frame from the demodulated broadcast signal (see paragraph [0145], herein the frame parsing module 8100 can parse input signal frames and extract data through which a service selected by a user is transmitted. If the apparatus for transmitting broadcast signals performs interleaving, the frame parsing module 8100 can carry out deinterleaving corresponding to a reverse procedure of interleaving, and Fig. 8, component 8100); a convolutional deinterleaver configured to convolutionally deinterleave data in the at least one parsed signal frame (see paragraph [0176], hereinThe time deinterleaver block 11010 can perform a reverse process of the process performed by the time interleaver block 5060, and Fig. 11, component 11010); a block deinterleaver configured to block deinterleave the convolutionally deinterleaved data (see paragraph [0166], herein the block deinterleaver 10000 can deinterleave data input through data paths of the m Rx antennas and processed by the synchronization & demodulation module on a signal block basis, and Fig. 10, component 10000, FIG. 10); a demapper configured to demap the block deinterleaved data (see paragraph [0146], herein the demapping & decoding module 8200 can convert the input signals into bit domain data and then deinterleave the same as necessary. The demapping & decoding module 8200 can perform demapping for mapping applied for transmission efficiency and correct an error generated on a transmission channel through decoding); a cell deinterleaver configured to cell deinterleave the demapped data in an Forward Error Correction (FEC) memory that as a memory for FEC decoding the cell deinterleaved data, wherein the cell deinterleaving includes random writing the demapped data into the FEC memory (see paragraph [0179], herein the cell-to-bit mux block 11040 can perform a reverse process of the process performed by the bit-to-cell demux block 5030 illustrated in FIG. 5. That is, the cell-to-bit mux block 11040 can restore bit data mapped by the bit-to-cell demux block 5030 to the original bit streams, see paragraph [0261], herein specifically, the time deinterleaver according to an embodiment of the present invention can receive FEC blocks on which diagonal-type TI has been performed from a transmitter and diagonally write the FEC blocks into a TDI (time deinterleaver) memory (diagonal-wise writing), and paragraph [0284], herein the broadcast signal transmitter according to the present invention determines a single diagonal-type TI method and equally applies the determined diagonal-type TI method to all TI blocks according to an embodiment of the present invention. In addition, the broadcast signal transmitter according to an embodiment of the present invention can sequentially deinterleave a plurality of TI blocks using a single memory); and a FEC decoder configured to decode the cell deinterleaved data (see paragraph [0146], herein the demapping & decoding module 8200 can obtain transmission parameters necessary for demapping and decoding by decoding the data output from the signaling decoding module 8400).
Baek does not explicitly teach wherein the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block of the demapped data; and an FEC decoder configured to decode the cell deinterleaved data.
However, BeakII in analogous art teaches wherein the random writing is performed based on a permutation sequence (see paragraph [0022], herein the cell deinterleaving further includes: writing the cells in the FEC block into a memory randomly by using a permutation sequence, and reading the cells from the memory linearly) and the permutation sequence varies for every FEC block of the demapped data (see paragraph [0023], herein the permutation sequence is different for each FEC block in the plural PLPs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Beak with the teachings of BeakII by including the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block of the demapped data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block of the demapped data would have improved the broadcast signal reception system.

	As per claim 9:
Baek teaches that wherein the demapper demaps the block deinterleaved data into a bit group (see paragraph [0178], herein the constellation demapper block 11030 can demap a symbol domain input signal to bit domain data, paragraph [0167], herein The cell demapper 10100 can extract cells corresponding to common data, cells corresponding to data pipes and cells corresponding to PLS data from received signal frames. The cell demapper 10100 can merge data distributed and transmitted and output the same as a stream as necessary. When two consecutive pieces of cell input data are processed as a pair and mapped in the apparatus for transmitting broadcast signals, paragraph [0212]; bit group are cells, and Fig. 10, component 10100).

	As per claim 12:
Baek teaches that wherein the FEC memory includes two decoding memories (see paragraph [0238], herein two memory banks), and the cell deinterleaver performs random writing in a first decoding memory based on a first permutation and random writing in a second decoding memory based on a second permutation (se paragraph [0177], herein cell deinterleaver performs reverse of cell interleaver, and paragraph [0104], herein cell interleaver randomly interleaves cells such that cells corresponding to respective FEC blocks can be output in different orders).

As per claim 13:
Baek II teaches that wherein the first permutation is a random sequence generated by an address generator (see paragraph [0566], herein when data is stored in the FEC decoding memory, the data may be stored in consideration of cell deinterleaving using address values generated by an address generator), and the second permutation is generated by adding a shift value to the first permutation (see paragraph [0015], herein the permutation sequence is generated by adding a shifting value to the basic permutation sequence, and by applying modulo operation with a number of cells in the FEC block).

 	As per claim 14:
see paragraph [0178], herein the constellation demapper block 11030 demaps a symbol to bit domain data, paragraph [0181], herein  which are decoded by FEC decoder block 11060; and stored by FEC block, FIG. 20).

As per claim 15:
Baek substantially teaches or discloses a broadcast signal reception method performed by an apparatus  comprising: receiving a broadcast signal (see paragraph [0361], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can receive broadcast signals , and Fig. 31 step S31000); demodulating the received broadcast signal (see paragraph [0361], herein demodulate received broadcast signals using an OFDM scheme, and Fig. 31 step S31100); parsing at least one signal frame from the demodulated broadcast signal (see paragraph [0362], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can parse at least one signal frame from the demodulated broadcast signals, and Fig. 31 step S31200); convolutionally deinterleaving data in the at least one parsed signal frame (see paragraph [0363], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can time-deinterleave the DP data included in the parsed signal frame by skipping cells having zero values of the DP data, and Fig. 31, step S31300); block deinterleaving the convolutionally deinterleaved data (see paragraph [0166], herein the block deinterleaver 10000 can deinterleave data input through data paths of the m Rx antennas and processed by the synchronization, and Fi.10  block deinterleaver 10000); processing the block deinterleaved data by performing at least one of cell deinterleaving operation(see paragraph [0177], herein The cell deinterleaver block 11020 can perform a reverse process of the process performed by the cell interleaver block 5050 illustrated in FIG. 5. That is, the cell deinterleaver block 11020 can deinterleave positions of cells spread in one FEC block into original positions thereof, paragraph [0179], herein the cell-to-bit mux block 11040 can perform a reverse process of the process performed by the bit-to-cell demux block 5030 illustrated in FIG. 5. That is, the cell-to-bit mux block 11040 can restore bit data mapped by the bit-to-cell demux block 5030 to the original bit streams(see paragraph [0177], herein The cell deinterleaver block 11020 can perform a reverse process of the process performed by the cell interleaver block 5050 illustrated in FIG. 5. That is, the cell deinterleaver block 11020 can deinterleave positions of cells spread in one FEC block into original positions thereof, paragraph [0179], herein the cell-to-bit mux block 11040 can perform a reverse process of the process performed by the bit-to-cell demux block 5030 illustrated in FIG. 5. That is, the cell-to-bit mux block 11040 can restore bit data mapped by the bit-to-cell demux block 5030 to the original bit streams, and paragraph [0284], herein the broadcast signal transmitter according to the present invention determines a single diagonal-type TI method and equally applies the determined diagonal-type TI method to all TI blocks according to an embodiment of the present invention. In addition, the broadcast signal transmitter according to an embodiment of the present invention can sequentially deinterleave a plurality of TI blocks using a single memory) and demapping operation using one or more Forward Error Correction (FEC) memories (see paragraph [0284], herein the broadcast signal transmitter according to the present invention determines a single diagonal-type TI method and equally applies the determined diagonal-type TI method to all TI blocks according to an embodiment of the present invention. In addition, the broadcast signal transmitter according to an embodiment of the present invention can sequentially deinterleave a plurality of TI blocks using a single memory); and FEC decoding see paragraph [0365], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can decode the demapped DP data, and Fig. 31, step S31500).
Baek does not explicitly teach wherein the cell deinterleaving operation includes random writing operation based on a permutation sequence and linear reading operation and the permutation sequence varies for every FEC block of the demapped data.
However, BeakII in analogous art teaches wherein t the cell deinterleaving operation includes random writing operation based on a permutation sequence (see paragraph [0022], herein the cell deinterleaving further includes: writing the cells in the FEC block into a memory randomly by using a permutation sequence, and reading the cells from the memory linearly) and linear reading operation and the permutation sequence varies for every FEC block of the demapped data (see paragraph [0023], herein the permutation sequence is different for each FEC block in the plural PLPs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Beak with the teachings of BeakII by including the cell deinterleaving operation includes random writing operation based on a permutation sequence and linear reading operation and the permutation sequence varies for every FEC block of the demapped data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the cell deinterleaving operation includes random writing operation based on a permutation sequence and linear reading operation and the permutation sequence varies for every FEC block of the demapped data would have improved the broadcast signal reception system.

As per claim 16:
Baek teaches that in response to the demapping operation performed on the block deinterleaved data before the cell deinterleaving operation, the cell deinterleaving operation is performed on cells of the demapped data (see pargraph [0146], herein the demapping & decoding module 8200 can convert the input signals into bit domain data and then deinterleave the same as necessary. The demapping & decoding module 8200 can perform demapping for mapping applied for transmission efficiency and correct an error generated on a transmission channel through decoding. In this case, the demapping & decoding module 8200 can obtain transmission parameters necessary for demapping and decoding by decoding the data output from the signaling decoding module 8400); and in response to the cell deinterleaving operation performed on the block deinterleaved data before the demapping operation, the demapping operation is performed on the cell deinterleaved data (see paragraph [0177], herein the cell deinterleaver block 11020 can perform a reverse process of the process performed by the cell interleaver block 5050 illustrated in FIG. 5. That is, the cell deinterleaver block 11020 can deinterleave positions of cells spread in one FEC block into original positions thereof, and Fig. 11).

As per claim 17:
Baek substantially teaches or discloses a broadcast signal reception apparatus comprising: a receiver for receiving a broadcast signal (see paragraph [0144], herein the synchronization & demodulation module 8000 can receive input signals through m Rx antennas, perform signal detection and synchronization with respect to a system corresponding to the apparatus for receiving broadcast signals, and Fig. 8 component 800); a demodulator for demodulating the received broadcast signal (see paragraph [0151], herein the synchronization & demodulation module according to an embodiment of the present invention corresponds to a synchronization & demodulation module of an apparatus for receiving broadcast signals using m Rx antennas and can include m processing blocks for demodulating signals respectively input through m paths); a parser for parsing at least one signal frame from the demodulated broadcast signal (see paragraph [0145], herein the frame parsing module 8100 can parse input signal frames and extract data through which a service selected by a user is transmitted. If the apparatus for transmitting broadcast signals performs interleaving, the frame parsing module 8100 can carry out deinterleaving corresponding to a reverse procedure of interleaving, and Fig. 8, component 8100); a convolutional deinterleaver for convolutionally deinterleaving data in the at least one parsed signal frame (see paragraph [0176], hereinThe time deinterleaver block 11010 can perform a reverse process of the process performed by the time interleaver block 5060, and Fig. 11, component 11010); a block deinterleaver for block deinterleaving the convolutionally deinterleaved data see paragraph [0166], herein the block deinterleaver 10000 can deinterleave data input through data paths of the m Rx antennas and processed by the synchronization & demodulation module on a signal block basis, and Fig. 10, component 10000, FIG. 10); a processor for processing the block deinterleaved data by performing at least one of cell deinterleaving operation and demapping operation using one or more Forward Error Correction (FEC) memories (see paragraph [0177], herein The cell deinterleaver block 11020 can perform a reverse process of the process performed by the cell interleaver block 5050 illustrated in FIG. 5. That is, the cell deinterleaver block 11020 can deinterleave positions of cells spread in one FEC block into original positions thereof, paragraph [0179], herein the cell-to-bit mux block 11040 can perform a reverse process of the process performed by the bit-to-cell demux block 5030 illustrated in FIG. 5. That is, the cell-to-bit mux block 11040 can restore bit data mapped by the bit-to-cell demux block 5030 to the original bit streams, and paragraph [0284], herein the broadcast signal transmitter according to the present invention determines a single diagonal-type TI method and equally applies the determined diagonal-type TI method to all TI blocks according to an embodiment of the present invention. In addition, the broadcast signal transmitter according to an embodiment of the present invention can sequentially deinterleave a plurality of TI blocks using a single memory); and an FEC decoder for decoding the processed data using the one or more FEC memories (see paragraph [0146], herein the demapping & decoding module 8200 can obtain transmission parameters necessary for demapping and decoding by decoding the data output from the signaling decoding module 8400).
Baek does not explicitly teach wherein the cell deinterleaving operation includes random writing operation based on a permutation sequence and linear reading operation and the permutation sequence varies for every FEC block of the demapped data.
However, BeakII in analogous art teaches wherein the cell deinterleaving operation includes random writing operation based on a permutation sequence (see paragraph [0022], herein the cell deinterleaving further includes: writing the cells in the FEC block into a memory randomly by using a permutation sequence, and reading the cells from the memory linearly) and linear reading operation and the permutation sequence varies for every FEC block of the demapped data (see paragraph [0023], herein the permutation sequence is different for each FEC block in the plural PLPs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Beak with the 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the cell deinterleaving operation includes random writing operation based on a permutation sequence and linear reading operation and the permutation sequence varies for every FEC block of the demapped data would have improved for digital broadcast (see paragraph [0006] of BeakII).

As per claim 18:
Baek teaches that in response to the demapping operation performed on the block deinterleaved data before the cell deinterleaving operation, the cell deinterleaving operation is performed on cells of the demapped data (see pargraph [0146], herein the demapping & decoding module 8200 can convert the input signals into bit domain data and then deinterleave the same as necessary. The demapping & decoding module 8200 can perform demapping for mapping applied for transmission efficiency and correct an error generated on a transmission channel through decoding. In this case, the demapping & decoding module 8200 can obtain transmission parameters necessary for demapping and decoding by decoding the data output from the signaling decoding module 8400); and in response to the cell deinterleaving operation performed on the block deinterleaved data before the demapping operation, the demapping operation is performed on the cell deinterleaved data (see paragraph [0177], herein the cell deinterleaver block 11020 can perform a reverse process of the process performed by the cell interleaver block 5050 illustrated in FIG. 5. That is, the cell deinterleaver block 11020 can deinterleave positions of cells spread in one FEC block into original positions thereof, and Fig. 11).
	
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112